
	
		II
		112th CONGRESS
		1st Session
		S. 1849
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Franken (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a five-year strategic plan for the Office of
		  Rural Health of the Veterans Health Administration of the Department of
		  Veterans Affairs for improving access to, and the quality of, health care
		  services for veterans in rural areas. 
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Improvement
			 Act.
		2.Five-year strategic
			 plan for Office of Rural Health of the Department of Veterans Affairs
			(a)Strategic plan
			 required
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Office of
			 Rural Health of the Veterans Health Administration of the Department of
			 Veterans Affairs shall develop a strategic plan for the Office of Rural Health
			 for improving access to, and the quality of, health care services for veterans
			 in rural areas that covers the five-year period commencing on the date of the
			 issuance of the plan by the Director.
				(2)ConsultationThe
			 Director of the Office of Rural Health shall develop the plan in consultation
			 with the following:
					(A)The Director of
			 the Health Care Retention and Recruitment Office of the Department.
					(B)The Director of
			 the Office of Quality and Performance of the Department.
					(C)The Director of
			 the Office of Care Coordination Services of the Department.
					(b)ElementsThe
			 plan required by subsection (a) shall include, for the period covered by the
			 plan, the following:
				(1)Goals and
			 objectives for the recruitment and retention by the Veterans Health
			 Administration of health care personnel in rural areas.
				(2)Goals and
			 objectives for ensuring timeliness and improving quality in the delivery of
			 health care services by the Veterans Health Administration in rural areas
			 through contract and fee-basis providers.
				(3)Goals and
			 objectives for the implementation, expansion, and enhanced use of telemedicine
			 services by the Veterans Health Administration in rural areas, including
			 through coordination with other appropriate offices of the Department.
				(4)Goals and
			 objectives for ensuring the full and effective use of mobile outpatient clinics
			 by the Veterans Health Administration for the provision of health care services
			 in rural areas, including goals and objectives for the use of such clinics on a
			 fully mobile basis and for encouraging health care providers who provide
			 services through such clinics to do so in rural areas.
				(5)Procedures for
			 soliciting from each Veterans Health Administration facility that serves a
			 rural area the following:
					(A)A statement of
			 the clinical capacity of such facility.
					(B)The procedures of
			 such facility in the event of a medical, surgical, or mental health emergency
			 outside the scope of the clinical capacity of such facility.
					(C)The procedures
			 and mechanisms of such facility for the provision and coordination of health
			 care for women veterans, including procedures and mechanisms for coordination
			 with local hospitals and health care facilities, oversight of primary care and
			 fee-basis care, and management of specialty care.
					(6)Goals and
			 objectives for the modification of the funding allocation mechanisms of the
			 Office of Rural Health in order to ensure that the Office distributes funds to
			 components of the Department to best achieve the goals and objectives of the
			 Office and in a timely manner.
				(7)Goals and
			 objectives for the coordination of, and sharing of resources with respect to,
			 the provision of health care services to veterans in rural areas between the
			 Department of Veterans Affairs, the Department of Defense, the Indian Health
			 Service of the Department of Health and Human Services, and other Federal
			 agencies, as appropriate and prudent.
				(8)Specific
			 milestones for the achievement of the goals and objectives developed for the
			 plan.
				(9)Procedures for
			 ensuring the effective implementation of the plan.
				(c)Transmittal to
			 CongressNot later than 90 days after the date of the issuance of
			 the plan required by subsection (a), the Secretary of Veterans Affairs shall
			 transmit the plan to Congress, together with such comments and recommendations
			 in connection with the plan as the Secretary considers appropriate.
			
